Citation Nr: 1742642	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post total right knee replacement with scars.  

2.  Entitlement to a rating in excess of 10 percent for residuals of left knee replacement.

3.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1972 to December 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a Travel Board hearing at the RO in January 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VA examination reports of record addressing the right and left knee disabilities during the appeal period are inadequate, inasmuch as they do not provide complete range of motion findings in active motion, passive motion, weight-bearing, and nonweight-bearing, and do not adequate address flare-ups.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Vet. App. Sep. 6, 2017).  Thus, on remand, the Veteran should be afforded another VA examination, along with a retrospective opinion.  Updated VA and private treatment records should also be secured.  Action on the TDIU claim is deferred pending the above development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  With any necessary assistance from the Veteran, obtain any relevant outstanding private treatment records.  

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his right and left knee disabilities.  A complete copy of the claims file and a copy of this REMAND must be provided to and reviewed by the examiner.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since November 2008) of the left and right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.

In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

4.  Then readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

